 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RENATO TREJO MUNOZ,                                  Case No.: 3:18-CV-2556-CAB-MDD
     Reg. No. 097904694,
11
                                                          ORDER:
12                                       Plaintiff,
                                                          1) GRANTING MOTION TO
13                        vs.                             PROCEED IN FORMA PAUPERIS
14                                                        [ECF No. 3]
15   HOLTVILLE SHERIFF DEP'T;                             AND
16   IMPERIAL SHERIFF'S DETENTION
     OFFICE; TWO UNKNOWN SHERIFFS,                        2) DISMISSING CIVIL ACTION
17
                                                          FOR FAILING TO STATE A CLAIM
18                                                        PURSUANT TO
                                       Defendant.         28 U.S.C. § 1915(e)(2)(B)(ii)
19
20
21         Renato Trejo Munoz (“Plaintiff”), a federal immigration detainee at the Otay Mesa
22   Detention Center (“OMDC”) in San Diego, California, and proceeding pro se, has filed a
23   civil rights Complaint pursuant to 42 U.S.C. § 1983, together with a Motion to Proceed In
24   Forma Pauperis (“IFP”) (ECF Nos. 1, 2). Plaintiff’s claims are far from clear but he
25   seeks “$70,000,000,000” in damages. (ECF No. 1 at 5.)
26   I.    Motion to Proceed IFP
27         All parties instituting any civil action, suit or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of
                                                      1
                                                                                3:18-CV-2556-CAB-MDD
 1   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 4   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
 5         “Unlike other indigent litigants, prisoners proceeding IFP must pay the full amount
 6   of filing fees in civil actions and appeals pursuant to the PLRA [Prison Litigation Reform
 7   Act].” Agyeman v. INS, 296 F.3d 871, 886 (9th Cir. 2002). As defined by the PLRA, a
 8   “prisoner” is “any person incarcerated or detained in any facility who is accused of,
 9   convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or
10   the terms and conditions of parole, probation, pretrial release, or diversionary program.”
11   28 U.S.C. § 1915(h).
12         A person detained and subject to removal or deportation, however, is not a
13   “prisoner” under § 1915(h). Agyeman, 296 F.3d at 886; Ojo v. INS, 106 F.3d 680, 682-83
14   (5th Cir.1997) (holding that a detainee of the Immigration and Naturalization Service is
15   not a prisoner for purposes of the PLRA filing fee provision); cf. Andrews v. King, 398
16   F.3d 1113, 1122 (9th Cir 2005) (“civil detainee” is not a “prisoner” within the meaning of
17   the PLRA).
18         Because Plaintiff is currently detained at OMDC as an immigration detainee, he
19   does not meet the definition of “prisoner” under 28 U.S.C. § 1915(h), and the filing fee
20   provisions of 28 U.S.C. § 1915(b) are not applicable to this case. Agyeman, 296 F.3d at
21   886. Therefore, the Court has reviewed Plaintiff’s affidavit of assets, just as it would for
22   any other non-prisoner litigant seeking IFP status, and finds it is sufficient to show that he
23   is unable to pay the fees or post securities required to maintain a civil action. See S.D.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                   2
                                                                              3:18-CV-2556-CAB-MDD
 1   CAL. CIVLR 3.2(d). Accordingly, Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C.
 2   § 1915(a) is GRANTED (ECF No. 2).
 3   II.    Screening of Plaintiff’s Complaint
 4          A.     Standard of Review
 5          A complaint filed by any person proceeding IFP is subject to sua sponte dismissal,
 6   however, if it is “frivolous, malicious, fail[s] to state a claim upon which relief may be
 7   granted, or seek[s] monetary relief from a defendant immune from such relief.” 28 U.S.C.
 8   § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam)
 9   (holding that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”);
10   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e) not
11   only permits, but requires a district court to dismiss an in forma pauperis complaint that
12   fails to state a claim.”).
13          Detailed factual allegations are not required, but “[t]hreadbare recitals of the
14   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
15   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
16   U.S. 544, 555 (2007)). “Determining whether a complaint states a plausible claim for
17   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
18   judicial experience and common sense.” Id. The “mere possibility of misconduct” falls
19   short of meeting this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572
20   F.3d 962, 969 (9th Cir. 2009).
21          “When there are well-pleaded factual allegations, a court should assume their
22   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
23   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
24   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
25   allegations of material fact and must construe those facts in the light most favorable to
26   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
27   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
28
                                                     3
                                                                                 3:18-CV-2556-CAB-MDD
 1         However, while the court “ha[s] an obligation where the petitioner is pro se,
 2   particularly in civil rights cases, to construe the pleadings liberally and to afford the
 3   petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
 4   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
 5   “supply essential elements of claims that were not initially pled.” Ivey v. Board of
 6   Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
 7         B.      Plaintiff’s Factual Allegations
 8         Plaintiff’s factual allegations are difficult to decipher. It appears that Plaintiff was
 9   arrested by Sheriff Deputies with the “Holtville Sheriff Department.” Compl. at 5. At
10   the time of his arrest, Plaintiff claims that he possessed eight thousand dollars which is
11   now allegedly missing. See id. at 6-7.
12         C.     Rule 8
13         Complaints must comply Federal Rule of Civil Procedure 8, which requires that
14   each pleading include a “short and plain statement of the claim,” FED. R. CIV. P. 8(a)(2),
15   and that “each allegation must be simple, concise, and direct.” FED. R. CIV. P. 8(d)(1).
16   See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). In addition to the grounds for sua
17   sponte dismissal set out in § 1915(e)(2)(B), the district court may also dismiss a
18   complaint for failure to comply with Rule 8 if it fails to provide the defendant fair notice
19   of the wrongs allegedly committed. See McHenry v. Renne, 84 F.3d 1172, 1178–80 (9th
20   Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was “argumentative, prolix,
21   replete with redundancy, and largely irrelevant.)
22         Plaintiff’s Complaint contains no coherent factual allegations against any specific
23   individual. Accordingly, the Court DISMISSES the entire Complaint on Rule 8 grounds
24   but will permit Plaintiff to file an amended pleading that complies with Rule 8.
25         D.     42 U.S.C. § 1983
26         Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
27   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
28   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must
                                                     4
                                                                               3:18-CV-2556-CAB-MDD
 1   allege two essential elements: (1) that a right secured by the Constitution or laws of the
 2   United States was violated, and (2) that the alleged violation was committed by a person
 3   acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye,
 4   789 F.3d 1030, 1035-36 (9th Cir. 2015).
 5         E.     Defendants Holtville Sheriff Dep’t and Imperial County Sheriff Dep’t
 6         The Court finds that Plaintiff’s Complaint requires sua sponte dismissal pursuant to
 7   28 U.S.C. § 1915(e)(2)(B)(ii) to the extent it seeks relief under § 1983 against Holtville
 8   Sheriff’s Department and the “Imperial Sheriff’s Detention Office.” Neither the Holtville
 9   or the Imperial County Sheriff’s Departments, unlike the County of Imperial itself, are
10   subject to suit under § 1983. See Vance v. County of Santa Clara, 928 F. Supp. 993, 996
11   (N.D. Cal. 1996) (“Naming a municipal department as a defendant is not an appropriate
12   means of pleading a § 1983 action against a municipality.”); Powell v. Cook County Jail,
13   814 F. Supp. 757, 758 (N.D. Ill. 1993) (“Section 1983 imposes liability on any ‘person’
14   who violates someone’s constitutional rights ‘under color of law.’ Cook County Jail is
15   not a ‘person.’)). Therefore, while the County of Imperial may be considered a “person”
16   subject to suit under § 1983, see Long v. Cty. of Los Angeles, 442 F.3d 1178, 1185 (9th
17   Cir. 2006) (citing Monell v. Dept. of Soc. Servs., 436 U.S. 658, 690 (1978)), its Sheriff’s
18   Department may not.
19         Therefore, the Court DISMISSES all claims against the Holtville and Imperial
20   County Sheriff’s Departments for failing to state a claim upon which relief may be
21   granted.
22         F.     Property Deprivation
23         Once again, it is not entirely clear, but it appears that Plaintiff is claiming he lost
24   $8000 sometime during or after his arrest. See Compl. at 4. However, it is not clear who
25   is purportedly responsible for the alleged loss of this money. The Due Process Clause
26   protects against deprivations of property without due process of law. Wolff v. McDonnell,
27   418 U.S. 539, 556 (1974). The United States Supreme Court has also held, however, that
28   “an unauthorized intentional deprivation of property by a state employee does not
                                                    5
                                                                                3:18-CV-2556-CAB-MDD
 1   constitute a violation of the procedural requirements of the Due Process Clause of the
 2   Fourteenth Amendment if a meaningful post-deprivation remedy for the loss is
 3   available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984). California’s tort claim process
 4   provides an adequate post-deprivation remedy. Barnett v. Centoni, 31 F.3d 813, 816-17
 5   (9th Cir. 1994) (per curiam) (“[A] negligent or intentional deprivation of a prisoner’s
 6   property fails to state a claim under section 1983 if the state has an adequate post
 7   deprivation remedy.”); see also Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1120 (S.D.
 8   Cal. 2007); Kemp v. Skolnik, No. 2:09-CV-02002-PMP, 2012 WL 366946, at *6 (D. Nev.
 9   Feb. 3, 2012) (finding prisoner’s alleged loss or destruction of newspaper, magazines,
10   and books failed to state a Fourteenth Amendment claim pursuant to Hudson and noting
11   that “[i]f Plaintiff wishes to recoup the value of the alleged lost materials, he will have to
12   file a claim in small claims court in state court.”).
13          Accordingly, Plaintiff’s property deprivation claims are DISMISSED for failing to
14   state a claim upon which relief may be granted.
15          G.    Leave to Amend
16          A pro se litigant must be given leave to amend his pleading to state a claim unless
17   it is absolutely clear the deficiencies cannot be cured by amendment. See Lopez, 203 F.3d
18   at 1130 (noting leave to amend should be granted when a complaint is dismissed under
19   28 U.S.C. § 1915(e) “if it appears at all possible that the plaintiff can correct the defect”).
20   Therefore, the Court will grant him a chance to fix the pleading deficiencies discussed in
21   this Order. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
22   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
23   III.   Conclusion and Order
24          Based on the foregoing, the Court:
25          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
26   (ECF No. 3).
27
28
                                                    6
                                                                                3:18-CV-2556-CAB-MDD
 1         2.     DISMISSES Plaintiff’s Complaint (ECF No. 1) for failing to comply with
 2   Rule 8 of the FRCP and for failing to state a claim upon which § 1983 relief can granted
 3   pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).
 4         3.     GRANTS Plaintiff thirty (30) days leave from the date of this Order in
 5   which to file an Amended Complaint that cures the deficiencies of pleading described
 6   above. Plaintiff’s Amended Complaint must be complete by itself without reference to
 7   his original complaint. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
 8   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
 9   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
10   (noting that claims dismissed with leave to amend which are not re-alleged in an
11   amended pleading may be “considered waived if not repled.”).
12         Should Plaintiff elect not to proceed by filing an Amended Complaint within 30
13   days, the Court will enter a final Order of dismissal of this civil action for failure to state
14   a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and for failure to
15   prosecute in compliance with a Court Order requiring amendment. See Ferdik v.
16   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to prosecute
17   permitted if plaintiff fails to respond to a court’s order requiring amendment of
18   complaint); Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not
19   take advantage of the opportunity to fix his complaint, a district court may convert the
20   dismissal of the complaint into dismissal of the entire action.”).
21         4.     The Clerk of Court is directed to mail Plaintiff a civil rights form complaint
22   for his use in amending.
23                IT IS SO ORDERED.
24
25   Dated: December 4, 2018
26
27
28
                                                    7
                                                                                3:18-CV-2556-CAB-MDD
